Citation Nr: 1722893	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  10-07 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1985.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of the hearing is of record.

In April 2016 the Board remanded this matter for further development.  It has now returned for adjudication.


FINDING OF FACT

The Veteran's right knee disability was not incurred in or caused by service, and was not caused or aggravated by his other service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifested to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
 
An alternative method of establishing the second and third Shedden elements for disabilities identified as chronic diseases in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  As discussed above, arthritis is a qualifying chronic diseases.  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The Veteran was a parachutist during service with more than 30 jumps.  His service treatment records (STRs) document that he was injured in a parachute accident in May 1982.  The records reported a right foot injury with a complaint of pain in the foot.  There was no mention of the right knee.

The STRs reported left leg pain in October 1982.  The STRs gave an impression of a hamstring sprain.  The records do not say anything about the Veteran's right knee.  A November 1982 STR entry reported that the Veteran believed he had pulled his hamstring again.  

In May 1983, the STRs recorded a right ankle sprain.  The right knee and leg were not mentioned.

The Veteran was examined at the end of service in February 1985.  At that time, the examiner noted no symptoms from or injuries to the right knee and the Veteran reported no significant changes in his health.  In September 1989, he was examined for the National Guard.  He did not report any symptoms or a history of problems with his right knee.  The examiner did not report any symptoms or problems with the Veteran's right knee.

In a May 2009 radiological report, a radiologist diagnosed the Veteran with mild bilateral patellofemoral osteoarthritis.  

A February 2012 examination for "right knee pain after trauma" diagnosed joint effusions with possible nondisplaced fracture of the medial patellar facet and mild osteoarthritic change of the right knee.  

In May 2013, the Veteran testified that he jumped at an air show at Andrews Airforce Base in May 1982 and he landed poorly.  The Veteran explained that he was treated, but the STRs omitted that he hurt his knee at the same time that he had injured his ankle.  The Veteran testified that he has not experienced trauma to the right knee since service.  

In June 2013, Dr. JHP stated that the Veteran had a baseline history of "bilateral osteoarthritis and patellofemoral chondromalacia."  He also reported that the Veteran "gives history of multiple parachute jumps for the military" which Dr. JHP opined "may have led to degenerative changes to the knees, secondary to high impact landing that was repetitive."  

The Veteran was afforded a VA examination in May 2014.  The Veteran reported to the examiner that he had received no treatment for his right knee until 2012 when his knee felt weak and buckled on the steps.  He gave a history of seeing an orthopedic specialist, receiving bilateral knee injections, and physical therapy.  He reported knee surgery in 2013.  

Following examination and review of the record, the examiner opined that the Veteran's arthritis in the right knee was not as bad as in the left knee, which suggested to the examiner that the Veteran's right knee problems were a more recent development "likely from the weight gain and years of climbing the guard tower in his job after service."  The examiner opined that more advanced arthritis would be expected if the Veteran had injured the right knee in service.  The examiner also explained that the May 1982 report would have noted any abnormal knee findings as an evaluation of both knees would have been customary after a parachute injury.  The examiner further stated that the October 1982 note would have identified a right knee injury had there been one because the examining doctor would have needed to compare the symptomatic left knee to the right.  The examiner finally looked to the September 1989 reenlistment examination, which did not note a right knee problem.  Taken these facts together, the examiner concluded that service connection for the right knee was less likely than not.  

The Veteran was afforded another VA examination in January 2017.  The examiner again opined that it was less likely than not that the Veteran's right knee condition was service connected.  The examiner referred to the 2014 examination and further noted that the current arthritis was first documented in 2009, which was 24 years after active duty.  The examiner acknowledged a report of right knee injury in March 2012, but noted that it lacked any details.  

The examiner also opined that the Veteran's right knee disability was not due to his service-connected left knee disability.  The examiner explained that the Veteran denied having any abnormal or antalgic compensatory gait after service, nor were gait issues noted in the Veteran's physical therapy notes.  The examiner also opined that if the left knee injury had caused the right knee injury, then she would have expected more significant surgical intervention previously in the left knee.

The examiner further opined that the Veteran's right knee disability was not aggravated by his left knee disability.  The examiner explained that the right knee x-rays from 2009 appeared to be similar to his current x-rays.  Because the Veteran's arthritis affected multiple weight bearing joints and did not change with age, the examiner opined it was more consistent with a metabolic or genetic tendency to arthritis.  The examiner added that the range, strength and stability in both of the Veteran's knees was similar, which portends a systemic tendency rather than a compensatory pattern of progression.

The Veteran has been diagnosed with a right knee disability.  This satisfies Shedden element (1).

The Veteran had multiple parachute jumps, including at least one that resulted in emergency care.  This satisfies Shedden element (2).

The nexus requirement, Shedden element (3), however, has not been met.  The Veteran's STRs did not indicate a specific right knee injury and the Veteran did not complain of any symptoms of a right knee injury at discharge or several years later at a National Guard evaluation in 1989.  The 2014 VA examiner opined that after a parachute injury, both knees would have been evaluated and the lack of a notation for the right knee indicated that nothing was found at the time.  This weighs against nexus.

In addition, the first medical evidence of a right knee complaint does not appear until several decades after service.  This also weighs against nexus.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (allowing the Board to consider "evidence of a prolonged period without medical complaint").  

The two VA examinations also weigh against nexus.  The medical examiners opined against service connection in both examinations, and provided rationale for their opinions.  The 2017 examiner, for example, opined that the Veteran's knee disability's progression indicated a genetic or metabolic origin of the disability and not a traumatic injury such as a parachute landing.

The Veteran provided a medical opinion indicating that his military history "may have led to degenerative changes to the knees, secondary to high impact landing that was repetitive."  This opinion, however, only opined that it "may" be service related.  That is not the standard for service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).  It is not clear whether the doctor believed that the Veteran's right knee was "at least as likely as not" service connected.  Moreover, the doctor did not provide a rationale for his opinion and did not appear to consider the Veteran's previous examinations that were without complaint.  This limits the weight of the opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a practitioner "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Consideration has also been given to the Veteran's testimony that he hurt his right knee during a May 1982 landing.  The Veteran is competent to report readily observable symptoms such as knee pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the "Board is not required to accept all lay statements as definitive proof."  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  The Veteran's testimony is outweighed by the clean examination report after the injury, as well as the clean reports at discharge and in 1989.  Taken together, the weight of the evidence is against a finding of nexus and direct service connection must be denied.

Presumptive service connection must also be denied.  The Veteran did not report manifesting a compensable degree of right knee arthritis within one year of service.  Indeed, the Veteran denied right knee problems in the 1989 National Guard examination, which was several years after service.

Continuity of symptomatology fails for the same reasons.  The Veteran has not reported continuous pain in the knees since service, as demonstrated by the clear discharge examination and 1989 National Guard examination.  As mentioned above, the first medical evidence of right knee symptoms was not until decades after service.

Finally, secondary service connection also fails.  The 2017 VA examiner noted that the Veteran did not report any gait disturbances that could have affected the right knee.  The examiner also reasoned that he would have expected the service connected left knee to have been worse than it was if it were to have caused the damage to the Veteran's right knee.  Finally, the examiner opined that the Veteran's right knee was more likely due to metabolic or genetic factors and not related to another service connection.  These opinions weigh against service connection.  Although the Veteran has claimed secondary service connection, etiology of the Veteran's knee condition is not amenable to lay observation.  The Veteran did not have the medical training and experience that the examiner had, and the examiner's opinion is weighed more heavily.  

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for right knee disability must therefore be denied.


ORDER

Entitlement to service connection for right knee disability is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


